                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

KENNY EDGEMON,                                     §
TDCJ No. 2113666,                                  §
                                                   §
                       Petitioner,                 §
                                                   §
v.                                                 §           Civil Action No. 7:18-cv-134-O-BP
                                                   §
LORIE DAVIS, Director,                             §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
                       Respondent.                 §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
                       AND DISMISSING PETITION

       The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation. See ECF No. 15. Petitioner did not file objections to the Recommendation. The

Magistrate Judge recommends that this habeas action be dismissed with prejudice as time-barred and

for failure to exhaust state remedies. The District Court reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court with

the following modifications:

       The Magistrate Judge recommends dismissal, in part, because Petitioner has failed to exhaust

state remedies. Petitioner did not file a petition for discretionary review and he has not filed a state

application for habeas relief under Texas Code of Criminal Procedure art. 11.07. Therefore, he has

failed to exhaust state remedies.
        Although his federal petition is barred by the one-year statute of limitations, Petitioner may

still be permitted to pursue relief in state court under art. 11.07. For that reason, this action will be

dismissed without prejudice to Petitioner’s right to pursue state habeas relief. See Diaz v. Dretke,

No. 5:03-cv-236-C, 2004 WL 691213 at *6 (N.D. Tex. Mar. 31, 2004) (dismissing time-barred

petition with prejudice to refiling in federal court, but without prejudice to Petitioner’s right to

pursue state habeas relief where he had never filed an art. 11.07 petition). Also, having failed to file

objections to the Magistrate Judge’s recommendation, Petitioner’s only arguments for statutory or

equitable tolling of the statute of limitations, which are set forth in his Amended Petition (ECF No. 5

at 9), are unavailing.

        For the foregoing reasons, this action is DISMISSED with prejudice as time-barred, but

without prejudice to Petitioner’s right to pursue state habeas relief.

        SO ORDERED this 21st day of February, 2019.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE




                                                  -2-
